Case: 12-30650       Document: 00512168823         Page: 1     Date Filed: 03/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 8, 2013
                                     No. 12-30650
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

BRANDY Z. ROGERS,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:11-CR-233-1




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Brandy Rogers pleaded guilty of embezzlement of bank funds and was sen-
tenced within the guideline range to twenty-seven months of imprisonment. She

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30650     Document: 00512168823       Page: 2   Date Filed: 03/08/2013

                                   No. 12-30650

appeals, arguing that the sentence is substantively unreasonable because the
district court failed to take into account that she is the primary caregiver for her
two sons, both of whom have special medical needs, and because a within-
guideline sentence is not necessary to deter her or protect the public from fur-
ther criminal conduct. She also urges that the sentence is unreasonable in light
of the restitution order, because she is unable to make restitution while
incarcerated.
      “A discretionary sentence imposed within a properly calculated guidelines
range is presumptively reasonable.” United States v. Campos-Maldonado, 531
F.3d 337, 338 (5th Cir. 2008). “The presumption is rebutted only upon a showing
that the sentence does not account for a factor that should receive significant
weight, it gives significant weight to an irrelevant or improper factor, or it repre-
sents a clear error of judgment in balancing sentencing factors.” United States
v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). Mere disagreement with the propri-
ety of the sentence or the weight given to the § 3553(a) factors is not enough to
rebut the presumption of reasonableness that attaches to a within-guideline sen-
tence. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
      The district court was aware of the mitigating factors pointed to by Rogers
but gave more weight to the seriousness of the offense, particularly its nature
and characteristics. Rogers has failed to rebut the presumption of reasonable-
ness that is accorded to her within-guideline sentence. See Cooks, 589 F.3d at
186; Ruiz, 621 F.3d at 398.
      The judgment of sentence is AFFIRMED.




                                         2